DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 3/24/2022 is acknowledged.
Claims 30 and 31 are currently under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Gurer-orhan et al (IDS).
Claim 30 is drawn to a Chinese Hamster Ovary cell culture medium comprising meta-tyrosine and phenylalanine in a molar ration which is lower than or equal to 1.25.  Gurer-orhan et al. disclose a method of culturing CHO cells in medium contain both m-tyrosine and phenylalanine in a molar ratio of 1:1 and 0.2 (see page 282, Figure 6 and legend).  Therefore, the disclosure of Gurer-orhan  et al. anticipates the claimed invention of claim 30.
Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ruggiero et al (IDS)
Claim 30 is drawn to a Chinese Hamster Ovary cell culture medium comprising meta-tyrosine and phenylalanine in a molar ration which is lower than or equal to 1.25.  Ruggiero et al. disclose a method of determining tyrosine isomers’ ability mediate concomitant tumor resistance by culturing LB cells in medium contain both m-tyrosine and phenylalanine in a molar ratio of 1:1 (see page 7119, Figure 3B and legend).  The recitation of CHO culture medium does not provide limitation for what the medium comprises.  Therefore, the medium disclosed by Ruggiero et al. anticipates the claimed invention of claim 30.
Regarding claim 31, Ruggiero disclose the medium for tumor cells is RMPI-1640, with penicillin, streptomycin and amphotericin B (page 7114, 2nd col., 5th paragraph). Since all components of the media are known, it meets the limitation of chemically defined media.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636